DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 13-29 are pending and being examined.

Response to Amendment
The previous rejection of Claims 13-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claims 13-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim 23 under 35 U.S.C. §101 because the claimed recitation of a use, without setting forth any steps involved in the process results in an improper definition of a process under 35 U.S.C. § 100(b), are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 13-19, and 21-23, under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0171767 A1 to Pohlmann et al. (hereinafter Pohlmann), are withdrawn in light of the Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 24, and 29 recite “The process according to claim 1…”However, claim 1 has been canceled. For examination purposes, the claims are treated as to depend from claim 13.

Claim 29 recites the limitation "polymeric diols" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 13 recites the singular “polymeric diol” and thus, it is unclear if "polymeric diols" is referring to additional diols.

Claims 25-28 are dependent claims which fail to alleviate the issues above.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 13 recites in line 3 “in the absence of a monomeric diol…” The term "monomeric diol in claim 13 is not recited in the Applicant’s specification and thus, does not seem to have support. The above limitation is considered new matter.
It appears that the Applicant’s specification does describe and support for “no short-chain diol” but is attempting to alleviate indefinite issues. However, claim 29 would appear to help alleviate this in the context that Applicant’s specification does state that the polymer diol has a Mn preferably between 500-3000 g/mol and “only” polymeric diols having this Mn range would limit shorter chain diols.

Claims 14-29 are dependent claims which fail to rectify the issues above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 20 recites “wherein no monomeric diols…” However, claim 1 already recites “in the absence of a monomeric diol…” which is the same limitation and thus, fails to further limit.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 13-23, and 29, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,579,952 B1 to Niki et al. (hereinafter Niki), as evidenced by Sigma-Aldrich, “Poly(tetrahydrofuran,” pp. 1-4, at https://www.sigmaaldrich.com/catalog/product/aldrich/345296?lang=en&region=US (accessed 08/16/2020), (hereinafter Sigma datasheet).

Regarding claims 13-23, and 29, Niki teaches an ester elastomer comprising a block copolymer of a polyester copolymer (A), a polymer having hydroxyl groups at both terminal ends, and a urethane component (C), (col 1, ln 50-65), which meets the claimed diblock copolymer cited in claim 13. Specifically in Example 1, the polyester copolymer (A) is first obtained by reacting dimethyl terephthalate, 1,4-butanediol, and poly(tetramethylene) glycol (col 15, ln 5-26), which meets the claimed aromatic polyester, polybutylene terephthalate (PBT), i.e. monomers dimethyl terephthalate and 1,4-butanediol create the polymer PBT. The above polyester copolymer (A) is then first melt kneaded and reacted with poly(tetramethylene) glycol (PTHF 1000) in a twin-screw extruder (col 10, ln 22-32) to form a clear solution at 220 deg C (See col 9, ln 52-58, and col 15, ln 28-30), and then is melt kneaded/reacted in the twin-screw extruder with 4,4’-diphenylmethane diisocyanate (MDI) at 220 deg C (See col 9, ln 52-58 and col 15, ln 26-35), which meets the claimed reaction temp of above 200 deg cited in claim 13, the 170-260 deg C temp range cited in claim 16, and the extruder meets the continuous cited in claim 14 and the extruder cited in claim 15. Niki further teaches the isocyanate compound is used in a molar concentration amount of [NCO]/[OH] of 0.9-1.2 (col 10, ln 4-15), which meets the claimed range of at least 0.9. The above melted and evidenced by page 1 of the Sigma datasheet and meets the claimed polyether diol cited in claims 13, 18 and 19. The above MDI meets the claimed diisocyanate cited in claims 13 and 17. There is also no monomeric diols in the above reaction of the polyester copolymer with the PTHF1000, and thus, meets claims 20, 22, and 29.
The above ester elastomer can be use in moldings such as extruded and injection moldings, (col 13, ln 1-36), which meets claim 23. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 24-26, and 28, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,579,952 B1 to Niki et al. (hereinafter Niki), as evidenced by Sigma-Aldrich, “Poly(tetrahydrofuran,” pp. 1-4, at https://www.sigmaaldrich.com/catalog/product/aldrich/345296?lang=en&region=US (accessed 08/16/2020), (hereinafter Sigma datasheet).

Regarding claims 24 and 26, as cited above and incorporated herein, Niki teaches claim 13. Niki teaches all the components are melt kneaded in the same twin screw extruder (See Example 1, col 15, ln 27-35). Niki further teaches the polyester copolymer (A) is first melt kneaded and reacted with the hydroxyl-terminated polymer (B) to form a clear solution, and then is melt-kneaded and reacted with the isocyanate compound (C). (col 9, ln 52-59 and col 10, ln 21-32), which meets claim 26.
Niki does not explicitly teach melting the polyester first.
However, although the steps are in different order, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04 IV.C.

Regarding claims 25, as cited above and incorporated herein, Niki teaches claim 24. As cited above, Niki further substantially identical diblock copolymer obtained from the same 
Thus, the elastomer of Niki obtained from the above will have the claimed hard and soft phases because the Niki teaches a substantially identical diblock copolymer obtained from the same aromatic polyester and polymer diol reacted together and the Applicant states on page 3, ln 32 to page 4, ln 2, that the hard phase is formed from the above aromatic polyester and the soft phase is formed from the above polymer diol. “[p]roducts of identical chemical composition can not have mutually exclusive properties.” See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding claims 28, as cited above and incorporated herein, Niki teaches claim 24. 
Niki further teaches the copolymer in Example 1 has a tensile strength of 520 kgf/cm2 (Table 2, col 18, ln 33-66), which correlates to about 51 MPa, which meets the claimed tensile strength, and a compression set at 100 deg C of 48%,(Table 2, col 18, ln 33-66).
Niki is silent regarding the properties of shore D, elongation at break according to DIN53-504, tear propagation resistance, and compression set at 72 h/23 deg C/30 min.
However, Niki further teaches a substantially identical diblock copolymer obtained from an aromatic polyester and polymer diol reacted together, (col 10, ln 21-32, and Example 1), 
Thus, one skilled in the art would have a reasonable expectation for the copolymer of Niki to have the claimed properties because Niki teaches a substantially identical diblock copolymer obtained from melt kneading and reacting polybutylene terephthalate (PBT) copolymer (col 15, ln 5-26), with poly(tetramethylene) glycol (PTHF 1000) in a twin-screw extruder (col 10, ln 22-32) to form a clear solution at 220 deg C (See col 9, ln 52-58, and col 15, ln 28-30), and then is melt kneaded/reacted in the twin-screw extruder with 4,4’-diphenylmethane diisocyanate (MDI) at 220 deg C (See col 9, ln 52-58 and col 15, ln 26-35), the Applicant further states on page 3, ln 32 to page 4, ln 2, that the good properties are due to the hard phase formed from the above aromatic polyester and the soft phase is formed from the above polymer diol, and Nike further teaches that the copolymer in Example 1 has tensile .

Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,579,952 B1 to Niki et al. (hereinafter Niki), as evidenced by Sigma-Aldrich, “Poly(tetrahydrofuran,” pp. 1-4, at https://www.sigmaaldrich.com/catalog/product/aldrich/345296?lang=en&region=US (accessed 08/16/2020), (hereinafter Sigma datasheet), and as further evidenced by BASF, “Expand your success on elastomers: PolyTHF,” (2010), at https://documents.basf.com/3dd9c72ad6da479f1abf206c019674e4a664cd44 (hereinafter BASF document).

Regarding claim 27, as cited above and incorporated herein, Niki teaches claim 13. As cited above, Niki further teaches the soft phase of the copolymer is poly(tetramethylene) glycol, i.e. PTHF 1000 from BASF, which has a number average molecular weight of about 1000 .

Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive.
On page 7, the Applicant argues that Niki teaches use of low molecular weight diol for transesterification and thus, does not meet the “absence of a monomer diol.” This is not persuasive because the section the Applicant cites in Niki is referring to forming the polyester copolymer (A). This is shown in Example 1 where the polyester is formed form dimethyl terephthalate, 1,4-butanediol and poly(tetramethylene glycol) to first form a polyester copolymer (A), which meets the claimed aromatic poly(butylene) terephthalate, i.e. monomers dimethyl terephthalate and 1,4-butanediol create the polymer PBT.  This polyester copolymer is then reacted with poly(tetramethylene glycol), PTHF 1000, without any monomer diols and meets the claim.

	Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/HA S NGUYEN/Examiner, Art Unit 1766                                                                                                                                                                                                        

/RACHEL KAHN/Primary Examiner, Art Unit 1766